DETAILED ACTION
		This Office action is in response to amendment filed on September 09, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “wherein the circuitry is further configured to, upon changing of the period of the carrier wave, change a control period of the circuitry to synchronize the control period with the period of the carrier wave, and adjust the width of the pulse signal at a timing corresponding to the control period” in combination with all other claim limitations. Claims 3-11 and 21 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 12, the prior art of record fails to disclose or suggest “at least one of the first power conversion apparatus and the second power conversion apparatus includes circuitry configured to generate a carrier wave, generate a pulse signal synchronized with the carrier wave, generate power that is based on a width of the pulse signal, obtain a monitor value corresponding to a circulating current circulating between the first power conversion apparatus and the second power conversion apparatus without flowing to a load, and based on the monitor value obtained while the circuit is generating driving power, change a period of the carrier wave to decrease the circulating current” in combination with all other claim limitations. Claims 13-17 depend directly or indirectly from claim 12, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “based on one current index value corresponding to a current output from the power converter and second current output from a second power converter of the second power conversion apparatus, detecting at least one of a current distortion and a voltage distortion that are caused by a dead time of the power converter; and correcting the width of the pulse signal based on at least one of the current distortion and the voltage distortion that have been detected” in combination with all other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838